Exhibit 10.3




SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (hereinafter “Release”) is entered into
among Grant Herlitz (hereinafter “Executive”) and The Howard Hughes Corporation,
a Delaware corporation (the “Company”).
The parties previously entered into an employment agreement dated October 2,
2017 (the “Employment Agreement”), pursuant to which Executive is entitled to
certain payments and benefits upon termination of employment subject to the
execution and nonrevocation of this Release. Executive’s employment shall end on
October 21, 2019.  Executive and the Company mutually agree Executive’s
separation shall be treated as a termination without Cause pursuant to Sections
3(d) and 4(a) of the Employment Agreement.  Capitalized terms used but not
defined in this Release shall have the meanings set forth in the Employment
Agreement.


NOW THEREFORE, in consideration of certain payments and benefits under the
Employment Agreement, Executive and the Company agree as follows:
1. Waiver of Notice Period.  Notwithstanding Section 3(d) of the Employment
Agreement, in exchange for the Company’s agreements in paragraph 2 of this
Release, Executive hereby waives the sixty (60) day notice period described
therein and agrees that his termination date shall be October 21, 2019 (the
“Termination Date”).
2. Continuation of Salary and Benefits.  Notwithstanding the fact that
Executive’s date of termination of employment with the Company is on the
Termination Date, the Company acknowledges and agrees that, through and
including December 31, 2019, the Company shall continue to pay or provide to
Executive (i) the Annual Base Salary, paid in accordance with the Company’s
normal payroll practices, and (ii) continued participation in the Company’s
health, medical, and dental insurance plans that Executive was participating in
immediately prior to the Termination Date in accordance with their terms;
provided, however, that if such continuation of coverage is not allowed under
the terms of the applicable plan or by the applicable plan provider, or to the
extent necessary to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and/or the
Health Care and Education Reconciliation Act of 2010, as amended, the Company
may instead provide Executive with a lump sum payment (no later than March 15,
2020) equal to the aggregate COBRA premiums that Executive pays to continue his
participation in such plans through December 31, 2019.
3. Severance Pay and Benefits.  The Company and Executive acknowledge and agree
that the following constitutes the severance pay and benefits to which Executive
is entitled under Section 4(a) of the Employment Agreement (in addition to the
Accrued Benefits), subject to Executive’s timely execution, delivery, and
nonrevocation of this Release:

--------------------------------------------------------------------------------



Employment Agreement Section
Payment or Benefit
Amount or Description
Payment or Benefit Date
4(a)(ii)
2019 Target Bonus Payment
$2,625,000
On or before December 20, 2019
4(a)(iii)
Cash Severance
$6,750,000
On or before December 20, 2019
4(a)(iv)
Equity Vesting
50% of Initial LTIP Award eligible for vesting (i.e., 21,382 shares of Common
Stock)
Outstanding Time Vesting LTIP Awards eligible for full vesting
 


Outstanding Performance Vesting LTIP Awards eligible to vest in accordance with
their terms based on actual performance
50% of Initial LTIP Award and all other outstanding Time Vesting LTIP Awards
shall vest without further action on the Termination Date


 
Continued eligibility for vesting of Performance Vesting LTIP Awards shall be
governed by Section 4(a)(iv) of the Employment Agreement and the applicable
equity award

In addition, the Company and Executive acknowledge and agree that the warrant
issued to Executive pursuant to that certain Warrant Grant Agreement, by and
between Executive and the Company, dated as of October 4, 2017, shall become
fully exercisable and transferable in accordance with its terms on the
Termination Date, and shall remain outstanding in accordance with its terms
until the Expiration Date thereunder (October 3, 2023).
Executive shall be permitted to keep his iPhone and iPad following the
Termination Date; provided, that Executive expressly agrees to delete all
Company confidential and proprietary information described in Section 8(b) of
the Employment Agreement.
4. Withholding.  The Company shall withhold from any amounts paid or provided to
Executive under this Release such federal, state, local, or non-U.S. taxes as
shall be required to be withheld pursuant to any applicable law or regulation.
5. Releases.  Executive expressly waives and releases the Company, its
affiliates and related entities, parent corporations and subsidiaries, and all
current and former directors, administrators, supervisors, managers, agents,
officers, partners, stockholders, attorneys, insurers and employees of the
Company and its affiliates, related entities, parent corporations and
subsidiaries, and their successors and assigns (the “Company Released
Entities”), from any and all claims, actions and causes of action, at law or in
equity, known or unknown, including, without limitation, those directly or
indirectly relating to or connected with Executive’s employment with the Company
or termination of such employment, including but not limited to any and all
claims under the Texas Commission on Human Rights Act, the Texas Payday Act, the
Employee Retirement Income Security Act of 1974, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, as such Acts have been amended, and all other forms of
employment discrimination whether under federal, state or local statute or
ordinance, wrongful termination, retaliatory discharge, breach of express,
implied, or oral contract,
-2-

--------------------------------------------------------------------------------

interference with contractual relations, defamation, intentional infliction of
emotional distress and any other tort or contract claim under common law of any
state or for attorneys’ fees, based on any act, transaction, circumstance or
event arising up to and including the date of Executive’s execution of this
Release; provided, however, that (i) nothing herein shall limit or impede
Executive’s right to file or pursue an administrative charge with, or
participate in, any investigation before the Equal Employment Opportunity
Commission, or any similar local, state or federal agency, or to file a claim
for unemployment compensation benefits, and/or any causes of action which by law
Executive may not legally waive, (ii) Executive does not release the Company
Released Entities from any rights and/or claims (a) Executive may have that
arise after the date Executive signs this Release, (b) that by law cannot be
waived by private agreement, (c) to enforce the Employment Agreement in
accordance with its terms (including the severance provisions set forth in the
Employment Agreement), subject to the terms of this Release or (d) to enforce
this Release.  Executive agrees, however, that if Executive or anyone acting on
Executive’s behalf, brings any action concerning or related to any cause of
action or liability released in this Release, Executive waives any right to, and
will not accept, any payments, monies, damages, or other relief, awarded in
connection therewith. Notwithstanding anything to the contrary in this Release,
Executive shall not be prohibited from: (i) filing and, as provided for under
Section 21F of the Securities Exchange Act of 1934, maintaining the
confidentiality of a claim with a government agency that is responsible for
enforcing a law; (ii) providing confidential information to the extent required
by law or legal process or permitted by Section 21F of the Securities Exchange
Act of 1934; (iii) cooperating, participating or assisting in any government or
regulatory entity investigation or proceeding; or (iv) receiving an award for
information provided to any government agency that is responsible for enforcing
the law. The Company expressly waives and releases Executive from any and all
claims, actions and causes of action, at law or in equity, known or unknown,
arising prior to the Effective Date; provided, however, the Company does not
release Executive from any of the following rights and/or claims:  (i) any
rights and/or claims the Company may have that arise after the date Executive
signs this Release; (ii) any rights and/or claims that by law cannot be waived
by private agreement; (iii) any rights and/or claims which are based upon any
acts or omissions of Executive that involve fraud or arising out of acts that
constitute a violation of criminal laws; (iv) any rights and/or claims to
enforce the restrictive covenants set forth in Section 8 of the Employment
Agreement, subject to the terms of this Release; or (v) any rights and/or claims
to enforce this Release.
6. Effectiveness; Revocation.  Executive acknowledges:  (a) that Executive has
been advised in writing hereby to consult with an attorney before signing this
Release, and (b) that Executive has had at least forty-five (45) days after
receipt of this information and Release to consider whether to accept or reject
this Release.  Executive understands that Executive may sign this Release prior
to the end of such forty-five (45) day period, but is not required to do so.  In
addition, Executive has seven (7) days after Executive signs this Release to
revoke it.  Such revocation must be in writing and delivered either by hand or
mailed and postmarked within the seven (7) day revocation period.  If sent by
mail, it is requested that it be sent by certified mail, return receipt
requested to the Company, in care of the office of the General Counsel.  If
Executive revokes this Release as provided herein, it shall be null and void. 
If Executive does not revoke this Release within seven (7) days after signing
it, this Release shall become enforceable and effective on the eighth (8th) day
after the Executive signs this Release (the “Effective Date”).
7. No Admission.  Executive and the Company agree that neither this Release nor
the performance hereunder constitutes an admission by Executive and the Company
or any of its affiliates of any violation of any federal, state or local law,
regulation, or common law, or any breach of any contract or any other wrongdoing
of any type.
8. Governing Law.  This Release shall be construed and enforced pursuant to the
laws of the State of Delaware as to substance and procedure, including all
questions of conflicts of laws.
-3-

--------------------------------------------------------------------------------

9. Entire Agreement. This Release constitutes the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements, if any, between the parties relating to the subject
matter thereof; provided that this Release does not apply to:  (a) any claims
under employee benefit plans subject to the Employee Retirement Income Security
Act of 1974 in accordance with the terms of the applicable employee benefit
plan, or any option agreement or other agreement pursuant to which Executive may
exercise rights after termination of employment to acquire stock or other equity
of the Company, (b) any claim under or based on a breach of this Release or
Sections 4 or 8 of the Employment Agreement after the date that Executive signs
this Release; (c) rights or claims that may arise under the Age Discrimination
in Employment Act or otherwise after the date that Executive signs this Release;
or (d) any right to indemnification or directors and officers liability
insurance coverage to with Executive is otherwise entitled in accordance with
the Employment Agreement.  The captions to each paragraph of this Release are
inserted for convenience only, are not part of the provisions hereof and shall
have no force or effect.
10. Certain Specific Acknowledgments.  Executive expressly acknowledges and
agrees that, as of and following the date of Executive’s termination of
employment with the Company, Executive has no further right to, and the Company
shall not pay or provide to Executive, any Company-provided perquisites or
fringe benefits (except as expressly provided in paragraph 2 of this Release, or
any continuation of benefits required under the Consolidated Omnibus
Reconciliation Act of 1985 (commonly known as “COBRA”) at Executive’s sole cost
and expense after December 31, 2019).  Executive shall have until November 20,
2019 to collect his personal effects (at his expense) from Company-owned or
Company-leased premises in Dallas, Texas, and New York, New York (after which
period Executive acknowledges and agrees that the Company may dispose of any
such personal effects at its discretion).  In addition, Executive acknowledges
and agrees that the Company shall remove (or cause to be removed) his name from
all liquor licenses and liquor license applications pertaining to properties
owned or managed by the Company or any of its affiliates and that Executive was
requested or required to allow his name to appear thereon in connection with his
employment with the Company (the “Liquor Licenses”), and to reasonably cooperate
with the Company in connection with such removal.  The Company further agrees to
indemnify and hold harmless Executive from any costs or damages arising out of
or in connection with Executive’s name appearing on such Liquor Licenses or the
removal therefrom.
11. Attorneys’ Fees.  The Company hereby agrees to reimburse Executive for his
out-of-pocket, documented attorneys’ fees incurred in connection with the
negotiation of this Release, up to a maximum of $5,000; provided, that Executive
has signed this Release, which has become irrevocable in accordance with its
terms.  The Company shall pay such amount to Executive within thirty (30) days
of Executive’s providing the Company with his attorney’s invoice for any such
fees.
12. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS FULLY READ AND FULLY UNDERSTANDS
THIS RELEASE; AND THAT EXECUTIVE ENTERED INTO IT FREELY AND VOLUNTARILY AND
WITHOUT COERCION OR PROMISES NOT CONTAINED IN THIS RELEASE.


[signature page follows]


-4-

--------------------------------------------------------------------------------




EXECUTIVE
                  /s/ Grant Herlitz         Grant Herlitz                      
      THE HOWARD HUGHES CORPORATION
                  By: /s/ Peter F. Riley
   
 
  Name:  Peter F. Riley
   


 
  Title:    Secretary

   
 



 


[Signature Page to Separation and Release Agreement]


--------------------------------------------------------------------------------